Citation Nr: 1760933	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-04 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sciatica, to include as secondary to service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986 and from June 1989 to June 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing from the RO.  A transcript of the hearing has been associated with the record.  The Veterans Law Judge held the record open for a 90-day period following the hearing to allow for the submission of additional medical evidence.  However, neither the Veteran nor his representative submitted additional evidence, with the exception of written lay statements.

In a June 2016 decision, the Board, in part, denied entitlement to service connection for sciatica.  The Veteran appealed the Board's June 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Veteran's attorney and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Partial Remand (Joint Motion) requesting that the Court vacate the portion of the Board's June 2016 decision that denied entitlement to service connection for sciatica and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in January 2017 that granted the Joint Motion and returned the case to the Board.

In June 2016, the Board also remanded the issues of entitlement to an increased evaluation for degenerative disc disease of the lumbar spine at L4-5 and L5-S1; a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU); and an effective date earlier than September 12, 2014, for the grant of service connection for radiculopathy of the right and left lower extremities.  However, the development has not been completed, and the Agency of Original Jurisdiction (AOJ) has not readjudicated the claims or re-certified the issues to the Board.  As such, those issues are not currently before the Board.

In May 2017, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's sciatica is related to his service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1.


CONCLUSION OF LAW

Sciatica is proximately due to or the result of service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131 (2012).  Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).


In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for sciatica.

The Veteran has claimed that he has sciatica related to his military service or to his service-connected lumbar spine disability.  The Board notes that the Veteran was granted service connection for radiculopathy of the bilateral lower extremities in a January 2015 rating decision.  However, subsequent to that rating decision, the Veteran specifically inquired as to his claim of service connection for sciatica in a statement received in January 2015.  In addition, in a February 2016 statement, the Veteran's representative noted that the Veteran continued to contend that he warranted service connection for incomplete paralysis of the sciatic nerve secondary to his service-connected lumbar spine disability.

The Veteran's service treatment records contain numerous complaints of pain, numbness, tingling sensations, and paresthesia of the bilateral lower extremities.  He complained that his low back pain radiated down his legs throughout his second period of service. See, e.g., October 1990, November 1990, July 1992, and August 1992 service treatment notes.

In a November 1990 electromyography (EMG) report, it was noted that a left Hoffman's reflex was absent.  The EMG of the left paraspinals and selected lumbosacral muscles revealed normal electrical activity with complete recruitment.  The impression was an essentially normal EMG.  The absence of the left Hoffman's reflex was correlated with S1 radiculopathy.  

In a July 1992 emergency care note, the Veteran complained of low back pain that radiated down to both of his legs.  He described a sensation like "needles pricking" in his hips and feet.  The intake note indicated that the Veteran had right leg sciatic pain and left leg lateral pain.  

The post-service evidence shows that the Veteran continued to complain of radiating pain, numbness, tingling sensations, and paresthesia that began in his low back and spread through his legs to his feet. 

During a September 1993 VA general medical examination, the Veteran complained of constant low back pain that occasionally radiated down either leg.  A neurological examination showed that sensory, motor, and proprioceptor modalities were grossly intact, and deep tendon reflexes were present and symmetrical.  

During a September 1993 VA spine examination, the Veteran described radiating pain out of his back down to approximately his knees bilaterally.  He also described occasional numbness and tingling of the feet.  On examination, his reflexes and sensation were intact in the lower extremities.

During a June 1996 VA spine examination, the Veteran described intermittent episodes of pain radiating out of his back into the left leg down to his foot.  On examination, he had back pain with the raising of either leg.  

During a June 1996 VA neurology examination, the Veteran reported that his low back pain traveled from his back down to the left testicle and buttock and through the left lower extremity.  A motor examination showed normal muscle strength with good cooperation and normal tone.  A sensory examination showed that the lower extremities were intact to light touch, pinprick, joint position, and vibration sense.  Deep tendon reflexes were 2+ and symmetric.  Toes were downgoing.  Straight leg raise testing was positive around 30 degrees on the right and 15 to 20 degrees on the left.  There was no spinal tenderness.  The Veteran's gait was antalgic.  The examiner opined that the neurological examination was nonfocal at that time.  

An October 1997 VA magnetic resonance imaging (MRI) study revealed a broad-based disc bulge and focal disc protrusion with migration at the left L4-5 level which caused possible abutment upon the L4 nerve roots as they sit in the nerve root foramen, as well as impinging upon the left L5 nerve root as it sits in its lateral recess.  

During a July 2007 VA spine examination, the Veteran reported that he had constant low back pain with radiation of pain to both legs, terminating in the toes.  A neurological examination revealed normal strength testing.  The Veteran demonstrated heel, toe, and heel-toe walk with some difficulty.  His sensory was symmetrical and equal in all areas to pinprick, dull, and light touch.  Deep tendon reflexes were symmetric and equal bilaterally, and straight leg raise testing was equivocal bilaterally.  The examiner noted that there was no objective evidence of radiculopathy at the time of the examination.

During a March 2010 VA peripheral nerves examination, the Veteran complained of lumbar spine pain and sciatica.  He reported that he had constant pain across his lower back that shot down his legs to either his knees or feet.  He indicated that the pain shot down his legs several times per day, especially with prolonged sitting or walking.  He also stated that he had an associated periodic tingling and numbness in his left foot.  On examination, the Veteran's gait was antalgic, and he favored his left knee.  He demonstrated some imbalance on the Romberg test which was multifactorial in etiology.  He had no obvious tremors, fasciculations, spasticity, or rigidity.  Deep tendon reflexes were +2/4 equal and symmetrical for the Achilles.  Patellar reflex on the right was equivocal and on the left was +2/4.  There were no pathologic reflexes.  There was no muscle atrophy, hypertrophy, or loss of muscle tone.  Strength testing to gravity and resistance was within normal limits.  He stated that extension and flexion in both of his hips and flexion in his ankles were somewhat discomforting due to an unknown etiology.  He was able to demonstrate some heel-to-toe walking, some toe walking, and heel walking holding onto his cane.  Sensation to pinprick and light touch was normal and bilaterally symmetric.  Straight leg raise testing was negative bilaterally.  The examiner determined that there were no objective findings of radiculopathy at the time of the examination; therefore, he also concluded that there were no objective findings to support a diagnosis of sciatica.

During a January 2012 VA spine examination, the Veteran described constant pain across his lower back, pain in both of his hips, and a burning sensation in his left leg.  He stated that the pain in his hips and left leg were present daily.  He denied any bladder or bowel complaints.  On examination, the Veteran demonstrated normal bilateral lower extremity strength.  No muscle atrophy was observed.  Deep tendon reflexes were hypoactive in the right knee and normal in the left knee and bilateral ankles.  A sensory examination of the bilateral lower extremities was normal.  Straight leg raise testing was negative for both legs.  The examiner opined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He also found that the Veteran did not have any other neurologic abnormalities or findings related to his low back disability.  He further included the following statement in his report:

Despite subjective complaints, no objective studies to support radiculopathy: MRI in 2007 and 2011 do not indicate nerve roots impingement.  Equivocally decreased right knee reflex by itself is not diagnostic of lumbar spine radiculopathy; no nerve roots concerns as per imaging study.

During a September 2014 VA spine examination, the Veteran continued to complain of constant muscle aching pain in his low back that moved to his right hip and thigh.  He described a constant, burning, aching pain and muscle spasms in his low back and hips.  He stated that his left great toe was numb and his right great toe was sometimes numb.  On muscle strength testing, the Veteran demonstrated active movement against some resistance with right hip flexion, left knee extension, and right ankle dorsiflexion.  No muscle atrophy was noted.  Deep tendon reflexes were normal in both knees, absent in the right ankle, and hypoactive in the left ankle.  A sensory examination was normal in the bilateral thighs, knees, lower legs, and ankles, and decreased in the bilateral feet and toes.  Vibratory, proprioception, and temporary sensation was present in the legs and feet.  Sharp point sensation was slightly decreased in the feet and lateral calves.  Straight leg raise testing was negative in both legs.  The examiner noted that the Veteran did have radicular pain or other signs of symptoms due to radiculopathy.  Specifically, he indicated that the Veteran had moderate intermittent pain in his right lower extremity and severe intermittent pain in his left lower extremity.  He also had mild numbness in both lower extremities.  He did not have any paresthesias and/or dysesthesias in his bilateral lower extremities.  The examiner diagnosed the Veteran with a herniated lumbar disc with radiculopathy.  He indicated that the nerve roots involved were L4/L5/S1/S2/S3 or the sciatic nerve.  

During a September 2014 VA peripheral nerves examination, the examiner noted that the Veteran had mild constant pain in his bilateral lower extremities; moderate intermittent pain in his right lower extremity; and severe intermittent pain in his left lower extremity.  On muscle strength testing, the Veteran demonstrated active movement against some resistance with right hip flexion, left knee extension, and right ankle dorsiflexion.  The examiner noted that the Veteran's sciatic, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, interior saphenous, obturator, external cutaneous, and ilio-inguinal nerves were normal.  However, he indicated that the Veteran had incomplete paralysis of the bilateral external popliteal nerves of his lower extremities.  He opined that there was no diagnosis of peripheral neuropathy in the Veteran's medical record or his service treatment records.  He related that the Veteran's leg symptoms have been credited to his radiculopathy.

In a September 2014 VA addendum opinion, the September 2014 VA examiner stated that, because the Veteran's leg symptoms have been attributed to his radiculopathy and there is no diagnosis of peripheral neuropathy, peripheral neuropathy cannot be the cause of the Veteran's leg symptoms.  He further explained that the Veteran's problem is radiculopathy, which is a back-related problem and not a peripheral nerve problem.

A June 2017 VA electromyography (EMG)/nerve conduction (NCV) study of the bilateral lower extremities showed an abnormal study.  There was electrodiagnostic evidence consistent with an electrodiagnostically mild axonal predominantly sensory polyneuropathy.  There was also some mild-to-moderate chronic denervation changes throughout the legs.  The etiology of the denervation changes was unknown with certainty, but the neurologist noted that this pattern could frequently be seen with chronic polyradiculopathy.  He noted that there was, however, no electrodiagnostic evidence for any active denervation.  

In a June 2017 VA medical opinion, the examiner noted that clarification regarding the Veteran's claimed sciatic nerve disorder was not possible and could not be confirmed or verified without resorting to mere speculation due to symptom overlap (specifically, the presence of both polyneuropathy and polyradiculopathy on EMG/NCV).  She noted that, based exclusively on the June 2017 EMG/NCV study of the bilateral lower extremities, she was unable to address whether the Veteran has a sciatic nerve disorder or whether the Veteran has impairment of both the external popliteal nerve and sciatic nerve without resorting to mere speculation.  However, based on clinical correlation, the September 2014 VA examination findings showed bilateral L4/L5/S1/S2/S3 nerve roots (sciatic nerve) involvement.  Therefore, she opined that it was at least as likely as not that the sciatica was causally or etiologically related to the Veteran's service-connected degenerative disc disease of the lumbar spine.

The evidence of record clearly shows that the Veteran complained of bilateral lower extremity symptoms of radiating pain, numbness, paresthesias, and a tingling sensation.  The Board also notes that the Veteran is service-connected for radiculopathy of the bilateral lower extremities.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14. 

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes. Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Regardless, the Board finds that the Veteran now has a diagnosis of sciatica that is related to his service-connected lumbar spine disability. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that a requirement of current disability is satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).  Although the June 2017 VA examiner was unable to provide an opinion as to whether there was a differentiation between the Veteran's claimed sciatica and his service-connected incomplete paralysis of the external popliteal nerve, the Board finds that she provided a current diagnosis of sciatica based on the September 2014 VA examination findings.  Therefore, the Board concludes that service connection for sciatica is warranted.  

In granting this claim, the Board notes that the Joint Motion had specifically indicated that a disability of the sciatic nerve has a higher potential rating than a disability of the external popliteal nerve, even though separate ratings for both nerves would constitute pyramiding.  The Agency of Original Jurisdiction (AOJ) will determine the appropriate rating when implementing this decision.  


ORDER

Service connection for sciatica, to include as secondary to service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


